Citation Nr: 0021481	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-32 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral ocular histoplasmosis syndrome, status post pars 
plana victrectomy and membranectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to July 
1975.  He also had active duty for training from May 1963 to 
November 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for a left eye condition and determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a back 
disorder.  

The issue of entitlement to an evaluation in excess of 40 
percent for bilateral ocular histoplasmosis syndrome, status 
post pars plana victrectomy and membranectomy, will be 
addressed in the REMAND portion of this decision.  



FINDINGS OF FACT

1.  In an unappealed November 1975 rating decision, the RO 
denied entitlement to service connection for a back injury.  
The veteran did not file a notice of disagreement as to that 
determination.

2.  Additional evidence submitted since the RO's November 
1975 rating decision is new, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The evidence of record reflects the veteran suffered back 
contusions during service following an aircraft crash.

4.  The record is silent for evidence of any other back 
injury.

5.  An October 1996 VA examination reflects a diagnosis of 
lumbar sprain syndrome status post injury.



CONCLUSIONS OF LAW

Evidence added to the record since the November 1975 rating 
decision is new and material; the claim is reopened and is 
well grounded.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a back disorder was originally denied in a November 1975 
rating decision on the basis that no disability was found 
upon examination in October 1975.  The veteran was informed 
of this determination in a letter dated in November 1975 and 
did not file a notice of disagreement.  The November 1975 
rating decision therefore became final based upon the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§  3.104(a), 20.302,20.1103 (1999).  However, a 
claim will be reopened if new and material evidence is 
submitted since the last decision denying the claim on any 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), 20.1105 
(1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The veteran 
filed an application to reopen his claim of entitlement to 
service connection for a back disorder in August 1996.  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been announced by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  Elkins v. West, 12 
Vet. App. 209 (1999).  Under the Elkins test, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

A good deal of evidence has been received since the RO's 
November 1975 decision, including a VA examination of the 
veteran's spine.  The Board is of the opinion that this 
evidence is not wholly cumulative or redundant of evidence 
previously on file and is sufficiently significant to the 
issue in this case that it must be considered in order to 
fairly decide the merits of this claim.  The additional 
evidence is therefore new and material, and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
A claim reopened after new and material evidence ahs been 
received must be considered de novo.  See Mario v. Derwinski, 
1 Vet. App. at 145.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b)
(West 1991).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

The veteran's service personnel records reflect service in 
the Republic of Vietnam and numerous citations and awards, 
including the Purple Heart, the Army Commendation Medal with 
two Oak Leaf Clusters, the Distinguished Flying Cross, the 
Bronze Star Medal, and the Republic of Vietnam Cross of 
Gallantry with Palm.

A report of medical examination dated in March 1962 reflects 
the veteran's systems were clinically evaluated as normal 
with no defects or diagnoses noted.  In a March 1962 report 
of medical history, the veteran indicated a history of having 
the mumps, wearing glasses, and having a cyst.  A June 1963 
report of medical examination reflects the veteran's systems 
were clinically evaluated as normal, with no defects or 
diagnoses noted.  In his June 1963 report of medical history, 
the veteran reported experiencing cramps in his legs, having 
had the mumps, and wearing glasses.  A November 1963 report 
of medical examination noted no defects or diagnoses, other 
than a tattoo on the left arm.  

Service medical records reflect that upon enlistment 
examination dated in February 1967, the veteran's systems 
were clinically evaluated as normal with the exception of a 
tattoo on the left forearm.  A report of medical examination 
dated in July 1967 noted no defects or diagnoses.  In 
February and July 1967 reports of medical history, the 
veteran noted no defects other than mumps.  June 1968 and 
November 1968 reports of medical examination noted no defects 
or diagnoses.  An April 1969 clinical record notes the 
veteran's aircraft crashed due to small arms fire.  A second-
degree burn to the right knee and contusions of the back, 
with no nerve or artery involvement, were noted.  It was also 
noted that the veteran's physical profile remained unchanged.  
A May 1969 clinical record noted the burn had healed and the 
veteran's back was asymptomatic.  

A March 1970 report of medical examination reflects the 
veteran's systems were clinically evaluated as normal with no 
defects or diagnoses noted.  A March 1971 medical examination 
report also reflects no defects or diagnoses.  Upon medical 
examination dated in April 1972, the veteran's 
musculoskeletal system was clinically evaluated as normal and 
no defects or diagnoses were noted.  April 1973, March 1974, 
and February 1975 reports of medical examination noted no 
relevant defects or diagnoses.  Upon separation examination 
dated in July 1975, the veteran's musculoskeletal system was 
clinically evaluated as normal and no defects or diagnoses 
were noted.  In his July 1975 report of medical history, the 
veteran reported no problems other than airsickness and 
indicated that he did not experience recurrent back pain.  
The veteran did note that he had been hospitalized in 1969 
for a second-degree burn to the right knee and back 
contusions.

Upon VA examination dated in October 1975, it was noted that 
the veteran denied any symptoms whatsoever relating his April 
1969 injury.  Physical examination of the back revealed full 
range of movement in all planes of the back.  The veteran was 
able to bend forward and touch the palms of his hands on the 
floor with the knees straight.  He had normal hyperextension 
and full range of motion to the right and left.  There was 
normal configuration of the spine.  Straight leg raising was 
negative bilaterally and Patrick's test was also negative 
bilaterally.  There was no neurological deficit present.  A 
relevant diagnosis of residuals of a back injury, none found, 
was noted.  A radiology report of the back revealed a 
conclusion of equivocal, minimal, left convex scoliosis, a 
mild degree of flattening of the lumbar lordosis, and a 
Schmorl node at the lower end plate of T-12.  

Private treatment records dated from 1981 to 1982 reflect the 
veteran complained of pain in the sacrum area.  It was noted 
that the pain developed without the veteran having lifted or 
done anything to precipitate it.  It was noted the veteran 
had little difficulty bending over to touch his toes, but had 
"quite a catch" low in his back when he tried to straighten 
up.  A negative straight leg test was noted and there was 
really no tenderness to direct palpation over the sacrum.  A 
subsequent clinical record reflects the veteran continued to 
experience persistent pain in his low back.  It was noted 
that radiological examination revealed some decrease in the 
size of the L-5 disc space.  

VA treatment records dated from 1995 to 1996 are silent for 
any complaints, treatment, or diagnoses relevant to the back.  

A private medical statement dated in October 1996, reflects 
the veteran had normal life insurance examinations in 
November and December 1977.  Normal physicals were also noted 
in January 1981 and August 1985.  

Upon VA examination of the spine dated in October 1996, the 
veteran reported that he had experienced periodic back pain 
usually associated with activity or working, although these 
exacerbations could be caused by minor chores such as folding 
clothes.  He reported that his pain would last several hours 
or until the next day.  He stated that these episodes 
occurred three to four times per week and he treated himself 
with over-the-counter medication and a heating pad.  The 
veteran also stated that the pain would occasionally cause a 
sensation of tingling in his right leg that could last from 
eight to ten hours.  He also reported experiencing a periodic 
sensation of numbness in his right leg which lasted up to 30 
minutes.  It was noted the veteran had no subsequent back 
injury or back surgery since his original accident.  He 
stated that his back pain had not changed significantly since 
his last examination in 1975.  

Physical examination revealed no spinal tenderness and normal 
sensation to pinprick throughout.  Straight leg raising was 
normal and musculature of the back was normal.  There were no 
postural abnormalities or fixed deformities.  There was no 
objective evidence of pain on range of motion.  A relevant 
diagnosis of lumbar sprain syndrome, status post injury, was 
noted.  An October 1996 radiology report of the back revealed 
an impression of good vertebral alignment, normal appearing 
vertebral bodies and intervertebral disc spaces, and intact 
pedicles, spinous processes, and transverse processes.  There 
was some vascular calcification present and there was minimal 
osteophytosis involving L3 and 4.  

At his December 1997 RO hearing, the veteran reported that 
after his helicopter crash in April 1969, he was treated in a 
hospital for about a week for his back and burn injuries.  He 
stated that he had experienced back pains ever since the 
injury.  The veteran described his pain as sharp, causing his 
left leg to go numb.  He did not recall seeing a doctor about 
his back during service after he was released from the 
hospital.  He denied having any other back injuries, such as 
a car accident, work injury, or home injury.  The veteran 
reported seeing private physicians for his back problem in 
the seventies and early eighties.  He stated that he had a 
lot of spasm at that time.  His employment history after 
service was described as light labor, including owning an oil 
and gas company, the car business, and working as a 
consultant in the oil and gas business.  It was noted the 
veteran was taking Nuprin for his back pain.  

A May 1998 VA clinical record notes an old injury to L4.  No 
acute radiculopathy was noted.  The veteran was instructed on 
a stabilizing home program.  A November 1998 VA outpatient 
history and physical noted the spine as grossly unremarkable.  

Upon reviewing the evidence in its entirety, the Board 
concludes that the evidence for and against the veteran's 
claim is in relative equipoise.  The record does reflect that 
the veteran suffered contusions to his back in an April 1969 
aircraft crash.  The record further reflects that the veteran 
has reported experiencing back pains since that time.  The 
evidence also shows treatment for back pain in the early 
eighties.  Finally, the October 1996 VA examination noted a 
relevant diagnosis of lumbar sprain syndrome, status post 
injury, and a radiology report revealed some vascular 
calcification present and minimal osteophytosis involving L3-
4.  Further treatment of the back was noted in May 1998.  

However, the record also reflects that the veteran's 
separation examination dated in July 1975 noted no complaints 
or diagnoses relevant to the back, and in his July 1975 
report of medical history, the veteran indicated that he had 
not experienced recurrent back pain.  Additionally, upon VA 
examination dated in October 1975, the examiner found no 
residuals of a back injury.  Private medical records show 
normal physical examinations in 1977, 1981, and 1985.  
Finally, a November 1998 VA outpatient history and physical 
report noted the spine as grossly normal, although the Board 
recognizes that the examination was primarily focused on the 
veteran's eye condition.  Nonetheless, the undeniable fact of 
the aircraft crash and the nexus provided by the October 1996 
examination render the claim plausible.  The weight of the 
evidence is not to be assessed at the well-grounded stage.


ORDER

The claim of entitlement to service connection for residuals 
of a back injury has been reopened and is well grounded, and 
to this extent the appeal is granted.  


REMAND

A review of the record reflects that in a March 1999 rating 
decision, the RO granted entitlement to service connection 
for bilateral ocular histoplasmosis syndrome, status post 
pars plana victrectomy and membranectomy, evaluated as 40 
percent disabling from August 29, 1996.  In a letter dated 
April 14, 1999, the veteran indicated that he concurred with 
the decision granting service connection, but he disagreed 
with the assigned 40 percent evaluation.  In September 1999, 
the RO issued rating decisions addressing the bilateral 
ocular histoplasmosis syndrome, status post pars plana 
victrectomy and membranectomy.  The RO has not issued a 
Statement of the Case in response to the veteran's April 1999 
notice of disagreement as to the assigned 40 percent 
evaluation for bilateral ocular histoplasmosis syndrome 
status post pars plana victrectomy and membranectomy.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999) Accordingly, the 
case is REMANDED to the RO for the following development:

1.  The issue of entitlement to an 
evaluation in excess of 40 percent for 
bilateral ocular histoplasmosis syndrome, 
status post pars plana victrectomy and 
membranectomy, is remanded to the RO for 
the issuance of a statement of the case.

2.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.

3. The RO should also arrange for the 
veteran to be examined by an appropriate 
medical specialist for an opinion whether 
he has residual back disability resulting 
from the crash of his military aircraft 
in April 1969 and, if so, the nature of 
the impairment.  The examiner should 
review the claims folder before the 
examination takes place. 


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and to afford the veteran due process.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals


 



